Citation Nr: 0903045	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-09 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for a claimed bilateral 
knee condition.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to March 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in January 2007.  A 
transcript of these proceedings was associated with the 
veteran's claims file.  

In July 2007, the Board reopened and remanded the claim for 
additional development.  



FINDINGS OF FACT

The currently demonstrated bilateral chondromalacia patella 
and patellofemoral pain syndrome are not shown to be due to 
any event or incident of the veteran's period of active 
service.  



CONCLUSION OF LAW

The veteran's disability manifested by bilateral 
chondromalacia patella and patellofemoral pain syndrome is 
not due to disease or injury that was incurred in or 
aggravated by active service; nor may any arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in December 2004, August 2007, and 
July 2008, the veteran was furnished notice of the type of 
evidence needed in order to substantiate his claim, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claim and advised of the 
basic law and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claim.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service treatment records and reports, a VA examination, the 
veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
the claim.  The Board also notes that the veteran's case has 
been remanded for additional development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II. Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  In 
addition, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the medical evidence shows that the veteran is 
currently diagnosed with bilateral chondromalacia patella and 
patellofemoral pain syndrome.  

The service treatment record shows that the veteran was seen 
for complaints of pain and soreness in the knees on multiple 
occasions, including August 1972, November 1972, September 
1974, February 1975, June 1975 and July 1975.  He had no 
surgery.  

After service, the medical record does not show complaints or 
findings of a knee until many years after service.  The 
veteran reported having discomfort in his knees.  Currently 
the veteran has daily discomfort and takes medication for 
this condition.  

In order to determine whether the veteran has a bilateral 
knee disability that is related to his active service, the 
veteran was afforded a VA examination dated in July 2008.  
The examiner indicated that the veteran's claims file had 
been reviewed in connection with the examination.  The 
veteran's medical history and in-service treatment for his 
knees was noted in the report.  

The veteran's symptoms were indicated to be recent, within 
the last six or seven years, and currently consisted of daily 
discomfort in the patellofemoral area, worse on the left.  He 
had no heat or swelling, but took medication for the 
condition.  

After examination, the veteran was diagnosed with bilateral 
chondromalacia patellae and patellofemoral pain syndrome.  
Regarding whether the condition is related to his service, 
the examiner stated that "[i]t [was] less likely than not 
related to injuries and symptoms described from the C-file in 
service time of 1972, 1974, and 1975.  [He] base[d] this 
opinion on the fact that he was asymptomatic from the time of 
leaving the service until about six or seven years ago.  When 
his symptoms started, he gained weight at that time and 
through age, use and time" his symptoms had their origin.  

Based on the foregoing, the Board finds that the evidence is 
against the veteran's claim.  

While the veteran exhibited manifestations referable to his 
knees in service, no competent evidence has been presented to 
support the veteran's lay assertions.  

In addition, the July 2008 VA examiner, that examined the 
veteran and his claims file in connection with the claim, 
found that the veteran's current knee condition was not 
likely related to his in-service knee problems.

While the veteran may feel that he has a bilateral knee 
disability that is related to his service, as a lay person, 
he is not shown to be competent to render a medical diagnosis 
or opinion as to medical etiology; such matters requiring 
medical expertise.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The veteran is competent to testify to a continuity of 
symptomatology since service, but medical expertise would be 
required to link that symptomatology to the current 
respiratory conditions.  Id, cf. Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (holding that in some cases a veteran's 
report of a continuity of symptomatology can establish a 
nexus between an in-service disease or injury and current 
disability).  

Accordingly, on this record, the claim of service connection 
for a bilateral knee disorder must be denied.  



ORDER

Service connection for a bilateral knee disorder, to include 
chondromalacia patellae and patellofemoral pain syndrome, is 
denied  




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


